By the Court,

Brown, J.
Plaintiff is entitled to the disputed items. The words without terms ” as used by the parties in *242relation to a continuance, cannot be construed to mean a relinquishment of the term fee. Continuance “ without terms,” is. equivalent to saying,no terms shall be exacted as a condition to a continuance.” The term fee provided by law, Sess. L. 1867, p. 84, is to be paid to the prevailing party “ for every circuit or term at which the cause is regularly on the calandar and not reached, or is postponed, excluding that at which it is tried or heard,” See Root and Midler vs. Final, 1 Mich., N. P., 199.